Citation Nr: 1615014	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-46 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to April 1974. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for service connection for "a dissocial personality disorder (claimed as a mental condition)."

In order to avoid any prejudice to the Veteran, the Board has framed the issue broadly, and recharacterized it as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his appeal (VA Form 9), received in November 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In May 2014, following requests to reschedule his hearing in 2012 and 2013, the Veteran was notified that he was scheduled for a hearing in June 2014.  However, that same month, he stated that he desired to withdraw his request for a hearing.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.702 (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was found to have a personality disorder during service. 

2.  The Veteran does not have an acquired psychiatric disorder that was caused by his service.



CONCLUSION OF LAW

1.  A claim for service connection for a personality disorder is precluded by law.  38 U.S.C.A. §§ 105(a), 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.303(c), 4.9 (2015); VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).
 
2.  An acquired psychiatric disorder was not incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection a psychiatric disorder.  He argues that he "endured a tremendous amount of racial discrimination and prejudice while in the military, which caused me to have this condition."  See Veteran's notice of disagreement, received in February 2008.  He asserts that he has been under psychiatric treatment since he left the service.  See Veteran's statement (VA Form 21-4138), dated in July 2012; see also Veteran's statement (VA Form 21-4138), received in October 2010.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In this regard, it is important to for the Veteran to understand that "personality disorders" are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder.

The Veteran's service treatment reports include an entrance examination report, dated in September 1967, which does not note any relevant disorders or symptoms.  In March 1971, he was noted to feel persecuted, and to have had multiple episodes of dissocial personality.  The initial impression was character and behavior disorder.  Later that same month, he was found to have a dissocial personality.  He was recommended for separation from service on that basis.  See AF Form 422, dated in March 1971.  The report notes that this "defect" is "a character and behavior disorder."  The Veteran's separation examination report, dated in April 1971, notes a dissocial personality, and that, "This is a character and behavior disorder, not a mental illness.  There are no physical or mental defects which would warrant separation under AFM 35-4" 

Section 11(c ) of the Veteran's discharge (DD Form 214) notes that the reason and authority for the Veteran's discharge was "(SDN 265) 3rd Ind 314 GSGp, LRAFB, 8Apr71 to  Ltr fr 16 TATSq, 31Mar71, Subj: Commander's Report (see item 30)." 
Section 11(c) ("remarks") states that the Veteran was being discharged under Para 2-4b, Sec A, ch 2, AFM (Air Force Manual) 39-12 (i.e., "Separation for Unsuitability, Misconduct, Resignation, or Request for Discharge for the Good of the Service and Procedures for the Rehabilitation Program").

As for the post-service medical evidence, it includes a decision of the Social Security Administration (SSA), dated in December 2008, which shows that the Veteran's claim for disability benefits was denied.  The associated medical evidence includes a psychological evaluation from I.D., Ph.D., dated in September 2008, which contains an Axis I diagnosis of depression disorder NOS (not otherwise specified) with anxiety features, and an Axis II diagnosis of personality disorder NOS.  The Veteran reported previously being diagnosed with schizophrenia, and that he had been discharged from the Air Force for a mental condition. 

VA progress notes, dated beginning in 2008, contain diagnoses of adjustment disorder NOS, MDD (major depressive disorder), dysthymia, anxiety disorder NOS, and rule out paranoid personality disorder.  A September 2008 report notes that he reported "a number of problems with discrimination from both Caucasian and African-American superior officers and peers.  He was frustrated because he wanted to have a good future in career military but it did no[t] match the reality.  He stated that he had a number of fights with his peers due to this discrimination."  

To the extent that the Veteran is shown to have a personality disorder, personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; Winn; Beno.  In a case where the law is dispositive of a claim on appeal, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, to the extent that the claim includes a personality disorder, it must be denied.  Id.  

With regard to the claim for an acquired psychiatric disorder, the Board finds that the claim must be denied.  The Veteran's personnel and service treatment records have been discussed.  They show that he was found to have a personality disorder, and separated on that basis.  In this regard, as noted in the Veteran's discharge, AFM 39-12 covered "Separation for Unsuitability, Misconduct, Resignation, or Request for Discharge for the Good of the Service and Procedures for the Rehabilitation Program."  The term "SDN 265" is a reference to "unsuitability, character disorder."  There was no diagnosis of an acquired psychiatric disorder during service.  His April 1971 separation examination report states that his dissocial personality diagnosis is a character and behavior disorder, not a mental illness.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Furthermore, notwithstanding a reported history of being diagnosed with schizophrenia at some point following service (which is not shown in the medical evidence), the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R.  § 3.309(a).  Walker.  

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 2008, which is about 34 years after his active duty service, and there is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  It is important for the Veteran to understand that it is not only the service records which provide evidence against his claim, but the post-service evidence as well. 

In summary, service connection for a personality disorder is precluded by law, and the medical evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of psychiatric symptoms, the claimed disability is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  To the extent that the Veteran has asserted that he has been under psychiatric treatment since he left the service, the earliest relevant post-service treatment shown is dated in about 2008.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as August 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran is shown to have had a personality disorder during service.  The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 2008, which is about 34 years after his active duty service.  There is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  There is, unfortunately, more than enough medical evidence in this records to make a determination in this case with more medical evidence being obtained. 

In June 2014, the Board remanded this claim.  The Board directed that an attempt be made to obtain any outstanding VA treatment records, including any records dated since 1971 from the VA New York Harbor Healthcare System, and the James J. Peters VA Medical Center, as well as any records dated since October 2010 from the Miami VA Healthcare System.  Records from the Miami VA Healthcare System, dated between 2010 and 2014, were subsequently obtained.  Both the VA New York Harbor Healthcare System, and the James J. Peters VA Medical Center, have stated that they do not have any records for the Veteran.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a psychiatric disorder, to include a personality disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


